DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed on November 13, 2020 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-21 are:
Regarding claims 1-13, the prior art does not teach or fairly suggest in combination with the other claimed limitations a junction box comprising: a wall common to and physically separating a first chamber and a second chamber, the first chamber comprising a heat sink attached therein, and the second chamber comprising an electrical connector providing an electrical connection to a photovoltaic panel; and a circuit board for electrical power conversion disposed in the first chamber, wherein the heat sink is adapted to dissipate heat generated by the circuit board, the circuit board electrically connected, through the wall, to the electrical connection in the second chamber.
Regarding claims 14-21, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method comprising: physically separating a first chamber and a second chamber with a wall common to the first chamber and the second chamber; attaching a heat sink in the first chamber; providing an electrical connection to a photovoltaic panel via an electrical connector disposed in the second chamber; disposing a circuit board for electrical power conversion in the first chamber; and configuring the heat sink to dissipate heat generated by the circuit board, the circuit board electrically connected, through the wall, to the electrical connection in the second chamber.
These limitations are found in claims 1-21, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


July 14, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848